 Case 19-12469-amc          Doc 25    Filed 06/26/19 Entered 06/26/19 14:58:16             Desc Main
                                      Document     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re: Dana Yvette Bowles                           CHAPTER 13
        Debtor
______________________________                      BANKRUPTCY CASE NUMBER
Nationstar Mortgage LLC d/b/a Mr. Cooper,           19-12469/AMC
        Movant,
v.

Dana Yvette Bowles,
  Respondent/Debtor,

William C. Miller, Trustee,
 Additional Respondent.

   AMENDED OBJECTION OF NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER
   TO CONFIRMATION OF DEBTOR'S CHAPTER 13 PLAN OF REORGANIZATION

          Nationstar Mortgage LLC d/b/a Mr. Cooper, by and through its counsel, Shapiro &

  DeNardo, LLC, hereby objects to the confirmation of Debtor's Chapter 13 Plan, and in support

  thereof, avers as follows:

          1.       On or about April 17, 2019, Debtor filed a voluntary petition for relief under

  Chapter 13 of the United States Bankruptcy Code.

          2.       Movant holds an allowed claim, secured only by Debtor's principal residence

  located at 969 Roundhouse Court, West Chester, PA 19380.

          3.       On or about June 25, 2019, Movant filed a Proof of Claim citing arrears in the

  amount of $46,045.99, and a total claim in the amount of $383,126.77.

          4.       Debtor's proposed plan calls for the payment to Movant of arrearages in the

  amount of $19,200.00 to be paid to the Trustee through the Plan.

          5.       The Plan is insufficiently funded to pay Movant its arrearage claim or total debt

  claim in full.

          6.       The Plan fails to comply with 11 U.S.C. § 1322.
Case 19-12469-amc        Doc 25    Filed 06/26/19 Entered 06/26/19 14:58:16           Desc Main
                                   Document     Page 2 of 2



       7.      The Court must deny confirmation of Debtor's Chapter 13 Plan.

       WHEREFORE, Nationstar Mortgage LLC d/b/a Mr. Cooper respectfully requests that

confirmation of the Debtor's Plan be denied, that Debtor's bankruptcy petition be dismissed with

prejudice; and for such other relief as this Court deems appropriate.


                                                     Respectfully submitted,



Dated: June 26, 2019                                 BY:/s/ Kevin S. Frankel
                                                     Kevin S. Frankel, Esquire
                                                     Shapiro & DeNardo, LLC
                                                     3600 Horizon Drive, Suite 150
                                                     King of Prussia, PA 19406
                                                     (610) 278-6800/ fax (847) 954-4809
S&D File #:19-062523                                 PA BAR ID #318323
                                                     kfrankel@logs.com
                                                     pabk@logs.com
